DETAILED ACTION

This action is responsive to communications filed on November 21, 2019. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 8, and 14 are independent claims.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 11/21/2019 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Interpretation
The Examiner notes the Specification recites in paragraph 0055 “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire,” and so claims 8-13 includes statutory subject matter under 35 USC 101 computer readable media analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 8, 9, 11, 12, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad et al., US Patent Application Publication no. US 2009/0265299 (“Hadad”), and further in view of Ghatage et al., US Patent Application Publication no. US 2019/0325771 (“Ghatage”).
Claim 1:
	Hadad teaches or suggests a computer-implemented method comprising:
	subdividing, by one or more computer processors, an issue into a set of one or more subproblems (see para. 0009 - data structure in a computing system may store a plurality of sub-problems representing a main problem; para. 0011 – plurality of sub-problems taken together typically represent the main problem; para. 0017 - FIG. 5 illustrates a graphical representation of a complicated problem divided into two sub-problems; para. 0018 - solved by dividing the problem into three subproblems; para. 0026 - a complicated problem to be resolved in a large search space or under uncertain and dynamic real-world conditions, according to embodiments of the present invention, the complicated problem may be divided into a plurality of sub-problems; para. 0042 - complicated problem is divided into an integer number, k, different sub-problems; para. 0047 - main complicated problem is divided into a plurality of sub-problems.);
	generating, by one or more computer processors, ordered association rules by inputting the set of one or more subproblems into a model trained with historical ordered association rules (see para. 0030 - abstract graph may have a plurality of nodes having available data or information. Available data may be data that may be retrieved from memory; para. 0034 - association process is done dynamically and may be based on predefined rules (e.g., specific component may be associated with another component if both components satisfy specific constraints; para. 0051 - determines associations between nodes according to predefined association rules, e.g., as specified by a user or computer. An association may be made using an algorithm to determine nodes having specific data that satisfies predetermined criteria. The predetermined criteria by which nodes are associated may include, for example, a common nodal structure, a similarity in the data represented by the nodes; para. 0098 – predetermined criteria may be determined by an expert or intelligent software in a computer; para. 0103 - selected according to association rules. The association rules may be provided by an expert. The expert may be intelligent software or a human expert.);
	determining, one or more solutions for each subproblem in the set of one or more subproblems utilizing the generated ordered association rules (see para. 0028 – abstract graphs are used, representing full or partial solutions to the sub-problems of which the complicated problem is comprised, and associations applied between components of the abstract graphs as appropriate; para. 0033 - Each sub-problem may be represented by separate abstract graphs and may be solved in its own way; para. 0034 - association process is done dynamically and may be based on predefined rules (e.g., specific component may be associated with another component if both components satisfy specific constraints. complicated problem may be resolved in a distributed approach, in which each sub-problem may be resolved independently.); and
	presenting, by the one or more processors, the one or more determined solutions (see para. 0083 - solution (e.g., either a partial or complete solution) to the "day in the museum" mission may be displayed to a user, e.g., on a (e.g., hand-held or mobile) computing system (e.g., such as a global positioning system, a cell phone, etc.). computing system may display solutions to one or more of the sub-problems; para. 0089 - example, display device 121 may display the complete solution, or the solution to the main problem, for a problem being solved; para. 0096 - the ultimate solution to a main problem is displayed to a user. However, intermediate solutions or problems, such as sub-problems, graphs corresponding thereto, questions to prompt user input, etc ., may be displayed to a user.).
	Though Hadad teaches available data may be data that may be retrieved from memory (para. 0029) and that each sub-problem may be represented by separate abstract graphs and may be solved in its own way and pace (based on the partial knowledge available at the time) (para. 0033), Hadad fails to explicitly disclose into a model trained with historical subproblems, historical solutions.
	Ghatage teaches or suggests into a model trained with historical subproblems, historical solutions (see para. 0026 - data source may store historical data relating to other virtual workshops. For example, the data source may store historical data that includes data describing problems addressed in previous virtual workshops, data describing solutions for problems addressed in the previous virtual workshops, data describing user feedback to the problems addressed in the previous virtual workshops, and/or the like. solve a problem relating to a particular product, the YR platform may be able to obtain historical data of solutions to problems that relate to the same product, historical data of solutions to the same or similar problems as applied to different products, and/or the like. In some cases, the YR platform may use the historical data to train machine learning models; para. 0053 - data model may also output values relating to historical solutions that were submitted by previous users that participated in other virtual workshops. For example, if a particular historical solution relates to the problem that the virtual workshop is trying to address; para. 0102 - set of values may be used to rank additional solutions that were submitted by previous users that used the collaborative virtual environment to discuss solutions relating to a similar problem.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hadad, to include into a model trained with historical subproblems, historical solutions for the purpose of efficiently comparing problems with historical data, improving solution finding processes, as taught by Ghatage (0053 and 0102). 
Claim(s) 8 and 14:
Claim(s) 8 and 14 correspond to Claim 1, and thus, Hadad and Ghatage teach or suggest the limitations of claim(s) 8 and 14 as well.
	
Claim 2:
	Hadad further teaches or suggests decomposing, by one or more computer processors, an issue into the set of one or more subproblems; and pairing, by the one or more computer processors, each subproblem in the set of the one or more subproblems with one or more subproblems in a problem matrix, wherein the problem matrix is a sequence of subproblems attached to one or more related ordered rules (see Figure 5 and 6; para. 0028 - abstract graphs are used, representing full or partial solutions to the sub-problems of which the complicated problem is comprised, and associations applied between components of the abstract graphs as appropriate; para. 0029 - map of relationships defining a graph … an ordered set, a hierarchical organization of data, a tree graph, or any other an abstraction of the graphical data; para. 0032 - integration between the sub-problems is executed by dynamically associating nodes, edges or any other component of the abstract graphs; para. 0034 - The association process is done dynamically and may be based on predefined rules (e.g., specific component may be associated with another component if both components satisfy specific constraints; para. 0051 – association process determines associations between nodes according to predefined association rules, e.g., as specified by a user or computer; para. 0057 - representing the sub-problems of the complicated problem, for each of an ordered set of nodes thereof and according to the ordering of the nodes; para. 0060 - solutions of the sub-problems may be associated, e.g., by transferring information of the solution from one abstract graph to another; para. 0096 – nodes may be, for example, arranged in hierarchical levels. A plurality of the graphs may have different arrangements of the nodes from each other. For example, at least one of the graphs may have numbers of nodes, nl1lllbers of levels of nodes, numbers of branches connecting the nodes, and/or graph structures or types that differ from another one of the abstract graphs; para. 0097 - expand the first abstract graph corresponding to a first sub-problem by decomposing a first node of the first abstract graph into a plurality of nodes of a lower level; para. 0098 - determining an association (e.g., a pointer) between at least one of the plurality of decomposed nodes and a second node of a second abstract graph corresponding to a second sub-problem. The association may be made using an algorithm according to association rules. The algorithm may determine nodes having specific data that satisfies predetermined criteria. Common nodal structure, a similarity in the data represented by the nodes or other graphical features.).
	Ghatage teaches or suggests historical subproblems, historical subproblems (see para. 0026 - data source may store historical data relating to other virtual workshops. For example, the data source may store historical data that includes data describing problems addressed in previous virtual workshops, data describing solutions for problems addressed in the previous virtual workshops, data describing user feedback to the problems addressed in the previous virtual workshops, and/or the like. solve a problem relating to a particular product, the YR platform may be able to obtain historical data of solutions to problems that relate to the same product, historical data of solutions to the same or similar problems as applied to different products, and/or the like. In some cases, the YR platform may use the historical data to train machine learning models; para. 0053 - data model may also output values relating to historical solutions that were submitted by previous users that participated in other virtual workshops. For example, if a particular historical solution relates to the problem that the virtual workshop is trying to address; para. 0102 - set of values may be used to rank additional solutions that were submitted by previous users that used the collaborative virtual environment to discuss solutions relating to a similar problem.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hadad, to include historical subproblems, historical subproblems for the purpose of efficiently comparing problems with historical data, improving solution finding processes, as taught by Ghatage (0053 and 0102). 
Claim(s) 9 and 15:
Claim(s) 9 and 15 correspond to Claim 2, and thus, Hadad and Ghatage teach or suggest the limitations of claim(s) 9 and 15 as well.

Claim 4:
	Hadad further teaches or suggests adjusting, by one or more computer processors, solutions based on previously determined solutions for subproblems that appear earlier in time sequence (see Fig. 6; para. 0034 - connects one component (node and/or edge) of a partial solution of one sub-problem to a component of a graph of another partial solution of another sub-problem; para. 0044 - down two levels before proceeding to expand SP2. The partial solution of SPl to two levels may be used to expand SP2. Alternatively, it may be possible to start solving SP2 and when a certain level of abstraction is reached, using information from SPl (or other SP) obtained from a related level (e.g., information which may be necessary) to solve a current level of sub-problem SP2; para. 0045 - association process 34 bridges the partial solutions of the different sub-problems in order to apply 38 the integrated solution to the environment para. 0055 - if however the achieved solution is not satisfying, the process may proceed to select another sub-problem and operations 44-50 are repeated for the selected sub-problem; para. 0057 – abstract graphs representing the sub-problems of the complicated problem, for each of an ordered set of nodes thereof and according to the ordering of the nodes; may use data which is a result of solving the sub-problem corresponding to a second abstract graph; para. 0060 - Partial solutions of the sub-problems may be associated, e.g., by transferring information of the solution from one abstract graph to another.).
Claim(s) 11 and 17:
Claim(s) 11 and 17 correspond to Claim 4, and thus, Hadad and Ghatage teach or suggest the limitations of claim(s) 11 and 17 as well.

Claim 5:
	Hadad further teaches or suggests displaying, by one or more computer processors, one or more solutions distinguishably, from the issue (see para. 0083 - solution ( e.g., either a partial or complete solution) to the "day in the museum" mission may be displayed to a user; para. 0096 - solution to a main problem is displayed to a user. However, intermediate solutions or problems, such as sub-problems, graphs corresponding thereto, questions to prompt user input, etc., may be displayed to a user.).
Claim(s) 12 and 18:
Claim(s) 12 and 18 correspond to Claim 5, and thus, Hadad and Ghatage teach or suggest the limitations of claim(s) 12 and 18 as well.

Claim(s) 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad, in view of Ghatage, and further in view of Lopes et al., US Patent Application Publication no. US 2017/0091688 (“Lopes”).
Claim 3:
	Ghatage further teaches or suggests weighing, by one or more computer processors, the one or more determined solutions based on a plurality of factors that include estimated solution duration, solution probability, solution aggregated relation score, and composite relation score; and optimizing, by one or more computer processors, one or more weighted solutions based on system considerations, wherein the system considerations include respective solution probability, and respective estimated solution time (see para. 0018 - providing additional services to supplement the virtual workshop (e.g., by providing objects tailored to the virtual workshop, by automatically ranking the solutions, etc.), the VR platform reduces a utilization of resources (e.g., processing resources, network resources, etc.) needed; para. 0047 - set of scoring parameters that may be used to automatically determine a strength or degree of relevance of a particular solution to the problem that the users are tasked with solving. The set of scoring parameters may include a parameter indicating a time range in which a solution is to be implemented, a parameter indicating a cost range associated with implementing the solution, a parameter indicating a degree of difficulty associated with implementing the solution, a parameter indicating a risk associated with the particular solution, and/or the like. compare the particular statements to the scoring parameters to determine a strength or degree of relevancy of the solution; para. 0051 - a set of scoring parameters may indicate that a preferred time of implementation for solutions is 0-4 months; para. 0052 - historical data describing how the solutions were scored, historical data describing which solutions were selected, historical data indicating whether implemented solutions were successful, and/or the like; para. 0101 - generate a second set of annotations for the data describing the set of solutions using a set of scoring parameters.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hadad, to include weighing, by one or more computer processors, the one or more determined solutions based on a plurality of factors that include estimated solution duration, solution probability, solution aggregated relation score, and composite relation score; and optimizing, by one or more computer processors, one or more weighted solutions based on system considerations, wherein the system considerations include respective solution probability, and respective estimated solution time for the purpose of efficiently comparing problems with historical data, improving solution finding processes, as taught by Ghatage (0053 and 0102). 
	Lopes further teaches or suggests wherein system considerations include available resources (see para. 0042 - decision making support based on assessment of different scenarios and sensitivity analysis, where variations in the resources availability and business constraints lead to different feasible solutions.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hadad, to include wherein system considerations include available resources for the purpose of efficiently generating solutions while accounting for system resource availability, thus improving optimization schemes by the efficient use of available resources, as taught by Lopes (0045).
Claim(s) 10 and 16:
Claim(s) 10 and 16 correspond to Claim 3, and thus, Hadad, Ghatage, and Lopes teach or suggest the limitations of claim(s) 10 and 16 as well.

Claim(s) 6, 7, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadad, in view of Ghatage, and further in view of Kennel et al., US Patent Application Publication no. US 2014/0180974 (“Kennel”).
Claim 6:
	Ghatage further teaches or suggests training, by one or more computer processors, the model based on problem feature training (see para. 0026 - if the virtual
workshop is to solve a problem relating to a particular product, the YR platform may be able to obtain historical data of solutions to problems that relate to the same product, historical data of solutions to the same or similar problems as applied to different products, and/or the like. In some cases, the YR platform may use the historical data to train machine learning models; para. 0032 - determine that the received data describes a solution based on a degree of similarity between the received data and the data describing the problem; para. 0053 - the data model may also output values relating to historical solutions that were submitted by previous users that participated in other virtual workshops. For example, if a particular historical solution relates to the problem that the virtual workshop is trying to address; para. 0102 - the set of values may be used to rank additional solutions that were submitted by previous users that used the collaborative virtual environment to discuss solutions relating to a similar problem.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hadad, to include training, by one or more computer processors, the model based on problem feature training for the purpose of efficiently comparing problems with historical data, improving solution finding processes, as taught by Ghatage (0053 and 0102).
Kennel further teaches or suggests and timeline-based problem association training (see abstract - latent dirichlet allocation (LDA) model trained on historical data can be obtained. Based on new words in the received data, the LDA model can update a topic probability; para. 0026 - calculating, using a topic probability mixture vector that is updated when the data is received and that is generated by a latent Dirichlet allocation (LDA) model, values of one or more predictive features; para. 0027 - latent dirichlet allocation (LDA) model can be trained on historical data comprising historical transactions. The topic probability mixture vector can include values. A count of the values can be equal to a count of topics associated with the historical data, each value characterizing a probability of association of a word from a corresponding transaction with a corresponding topic; para. 0048 - topic probability mixture vector can be generated by a topic model trained on historical data including historical transactions; para. 0050 - historical data can be selected for a variable time period, such as the past 2 months, the past 6 months, the past 1 year, the past 2 years, the past 10 years, or any other time period.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hadad, to include and timeline-based problem association training for the purpose of efficiently determining patterns based on historical data during specific time periods, improving determination and prediction processes by fine tuning associations based on particular times, as taught by Kennel (0025 and 0026).
Claim(s) 13 and 19:
Claim(s) 13 and 19 correspond to Claim 6, and thus, Hadad, Ghatage, and Kennel teach or suggest the limitations of claim(s) 13 and 19 as well.

Claim 7:
	Kennel further teaches or suggests wherein the trained model is a Latent Dirichlet allocation model (see abstract - latent dirichlet allocation (LDA) model trained on historical data can be obtained. Based on new words in the received data, the LDA model can update a topic probability; para. 0026 - calculating, using a topic probability mixture vector that is updated when the data is received and that is generated by a latent Dirichlet allocation (LDA) model, values of one or more predictive features; para. 0027 - latent dirichlet allocation (LDA) model can be trained on historical data comprising historical transactions. The topic probability mixture vector can include values. A count of the values can be equal to a count of topics associated with the historical data, each value characterizing a probability of association of a word from a corresponding transaction with a corresponding topic; para. 0055 - topic model can be a latent Dirichlet allocation (LDA) model. In some alternate implementations, more than one topic models can be generated, wherein each topic model can correspond to words of different classes generated from the historical data. Each topic model can be associated with profiles stored for a transacting entity.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hadad, to include and timeline-based problem association training for the purpose of efficiently determining patterns based on historical data during specific time periods, improving determination and prediction processes by fine tuning associations based on particular times, as taught by Kennel (0025 and 0026).
Claim(s) 20:
Claim(s) 20 correspond to Claim 7, and thus, Hadad, Ghatage, and Kennel teach or suggest the limitations of claim(s) 20 as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176